DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (U.S. Pub. No. 2014/0238995) in view of Klock et al. (U.S. Pub. No. 20030116572).
Regarding Claim 1, Vargas discloses a food storage container, comprising: a base with at least one sidewall extending upward therefrom defining an interior volume (Figure 1); a plurality of tracks disposed in the base on the interior of the container 24 (Figure 1), wherein the tracks are configured to accept at least one divider therein 17 (Figure 1), dividers being configured to extend across the interior volume to define separate compartments (Figure 2).  Vargas does not disclose a plurality of handles extending from the at least one sidewall, wherein each handle of the plurality of handles is disposed between a top and a bottom of the sidewall.  However, Klock et al. teaches a plurality of handles 42 (Figure 1) extending from the at least one sidewall (Figure 1), wherein each handle of the plurality of handles is disposed between a top and a bottom 
Regarding Claim 2, Vargas discloses a lid configured to secure to a top of the at least one sidewall of the container 30 (Figure 6).
Regarding Claim 4, Vargas discloses the container is made from plastic (paragraph 23).
Regarding Claim 5, Vargas discloses the tracks are configured to hold the dividers in place via friction (figure 2, paragraph 22).
Regarding Claim 7, Vargas discloses the lid forms a waterproof seal when the lid is secured to the sidewall (paragraph 8).
Regarding Claim 8, Vargas discloses the lid forms a waterproof seal between the partitions when the lid is secured to the sidewall (paragraph 8).
Regarding Claim 9, Vargas discloses the tracks are configured to hold the dividers in place via snap fit (paragraph 22).
Regarding Claim 12, Vargas teaches all the limitations substantially as claimed except for the container lid comprises a hole extending therethrough and an opening tab which configured to selectively open or close to allow or prevent access to the interior volume of the container through the hole.  However, Klock et al. teaches the container lid comprises a hole 24 (Figure 4) extending therethrough and an opening tab 20 (Figure 4) which configured to selectively open or close to allow or prevent access to the interior volume of the container through the hole (figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the .
Claims 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (U.S. Pub. No. 2014/0238995) in view of Klock et al. (U.S. Pub. No. 20030116572) and DeCarlo et al. (U.S. Pub. No. 2016/0244216).
Regarding Claims 6, 10 and 11, Vargas and Klock et al. teach all the limitations substantially as claimed except for the container is made from BPA-free food grade material, is dishwasher safe and is microwave safe.  However, DeCarlo et al. is also a plastic storage container and teaches a container that is made from BPA-free food grade material, is dishwasher safe and is microwave safe (paragraph 29).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vargas and Klock et al. to include a container that is made from BPA-free food grade material, is dishwasher safe and is microwave safe, as taught by DeCarlo et al., in order to provide a durable and easy to maintain container.
Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cypher (U.S. Patent No. 3,720,346) in view of Klock et al. (U.S. Pub. No. 20030116572).
Regarding Claim 1, Cypher discloses a food storage container, comprising: a base with at least one sidewall extending upward therefrom defining an interior volume (Figure 1); a plurality of tracks 28 (Figure 1) disposed in the base on the interior of the container (Figure 1), wherein the tracks are configured to accept at least one divider therein 22 (Figure 1), dividers being configured to extend across the interior volume to 
Regarding Claim 13, Cypher discloses a center pin (Figure 2) removably secured to the base of the container, wherein the center pin is adapted to removably secure the plurality of dividers within the plurality of tracks (Figure 2).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/JAMES N SMALLEY/Examiner, Art Unit 3733